DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on September 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application Number 16/112,894 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
In response to the amendment received September 29, 2021:
Claims 1-4 are pending. 
The previous double patenting rejection has been withdrawn in light of the terminal disclaimer filed. 
The core of the previous rejection is maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ueki et al. (JP 2013109866A) in view of Ogihara (US 8,758,938), both cited in the Information Disclosure Statement.
Regarding Claim 1, Ueki et al. teaches a lithium secondary battery (Para. [0001]) with a positive electrode (Fig. 6, #20), a separator (Fig. 6, #40), a separator side portion 
Annotated Ueki et al. Figure 6

    PNG
    media_image1.png
    225
    1047
    media_image1.png
    Greyscale

Ueki et al. teaches the first paste forming the separator side portion (Fig. 6, #52) (i.e. first intermediate layer) may contain an organic solvent (Para. [0042]). Ueki et al. does not teach the first paste which forms a separator side portion (Fig. 6, #52) (i.e. first intermediate layer) containing a reaction product of aromatic dicarboxylic acid and lithium hydroxide. 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueki et al. to incorporate the teaching of the reaction product of aromatic dicarboxylic acid and lithium hydroxide, with the first paste of the first intermediate layer because the layered structural body with organic framework layers provides spaces for lithium to enter and can store and release the lithium (Col. 6, lines 8-23), and could therefore create additional sites for lithium ions if lithium dendrite were to build up, as the layer does in Ueki et al. (Para. [0035]). A person of ordinary skill in the art would take the teaching of Ogihara (regarding their material having space to store lithium) and combine with Ueki (placed between an insulating separator and insulating second layer) in order to create sites to accommodate lithium dendrite, with a reasonable expectation of success as it is between two insulating layers. 
Regarding Claim 2, Ueki et al. as modified by Ogihara teaches all of the elements of the current invention in claim 1 as explained above.
Ueki et al. further teaches the weight per unit area of the separator side portion (i.e. first intermediate layer) as 0.5-1 mg/cm2 (Para. [0032]) and the weight per unit area 2 (Para. [0033]). The first weight per unit area of the separator side portion (i.e. first intermediate portion) could be 0.7 mg/cm2 and the second weight per unit area of the electrode side surface portion (i.e. second intermediate layer) could be 0.35 mg/cm2, and therefore the second weight per unit area is smaller than the first weight per unit area.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I).  Additionally, in regards to the second weight per unit area being smaller than the first weight per unit area, this would be obvious as this limitation is choosing from a finite number of solutions (i.e. the second weight per unit area is either a. smaller, b. greater or c. the same) as the weight per unit area of the first weight per unit area. The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. 
Regarding Claim 3, Ueki et al. as modified by Ogihara teaches all of the elements of the invention in claim 1 as explained above.
Ogihara further teaches aromatic carboxylic acid is 2,6-naphthalenedicarboxylic acid (Col 12, lines 1-2) (i.e. formula II of the instant claim). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Ogihara cited herein.
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 4, Ueki et al. as modified by Ogihara teaches all of the elements of claim 1 as explained above. Ueki et al. teaches the first paste forming the separator side portion (Fig. 6, #52) (i.e. first intermediate layer) may contain an organic solvent and water (Para. [0042]). The modification of Ueki with Ogihara incorporates the teaching of the reaction product of aromatic dicarboxylic acid (2,6-naphthalenedicarboxylic acid) and lithium hydroxide, with the first paste of Ueki et al.. There is no teaching, suggestion or motivation to arrive at the claimed invention (wherein the first paste does not contain water), as there is no suggestion or motivation . 
Response to Arguments
Applicant's arguments filed September 29, 2021 (regarding claims 1-3) have been fully considered but they are not persuasive. 
Applicant argues Ueki discloses water used in the coating material for forming the porous layer and thus, Ueki’s teaching would lead one of ordinary skill in the art to the difficulties explained in the present specification and further argues a person of ordinary skill in the art would not have had a reason to combine the teaching to predictably arrive at the presently claimed invention. 
Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., difficulties regarding the use of water) are not recited in the rejected claims 1-3.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, there is no teaching away in the prior art (Ueki or Ogihara) from incorporating the reaction product of aromatic dicarboxylic acid and lithium hydroxide of Ogihara with the first paste of Ueki. Regarding the reason to combine, the layered structural body with organic framework layers provides spaces for lithium to enter and can store and release the lithium (Col. 6, lines 8-23), and could therefore create additional sites for lithium ions if lithium dendrite were to build up, as the layer does in Ueki et al. (Para. [0035]).There is a reasonable expectation of success as a person of ordinary skill in the art would take .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729